In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

*********************
CHARLES WEALAND,         *
                         *                           No. 12-644V
             Petitioner, *                           Special Master Christian J. Moran
                         *
v.                       *                           Filed: April 10, 2014
                         *
SECRETARY OF HEALTH      *                           Stipulation; Influenza (“flu") Vaccine;
AND HUMAN SERVICES,      *                           Guillain-Barré Syndrome (“GBS”).
                         *
             Respondent. *
*********************

Elaine Whitfield Sharp, Whitfield, Sharp & Sharp, Marblehead, MA, for Petitioner
Tara J. Kilfoyle, United States Department of Justice, Washington, D.C., for
Respondent.
                          UNPUBLISHED DECISION1

       On April 9, 2014, the parties filed a joint stipulation concerning the petition
for compensation filed by Chales Wealand on September 27, 2012. In his petition,
petitioner alleged that the influenza vaccine, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which he received on or about
September 17, 2010, caused him to suffer Guillain-Barré Syndrome (“GBS”).
Petitioner further alleges that he suffered the residual effects of this injury for more
than six months. Petitioner represents that there has been no prior award or
settlement of a civil action for damages on his behalf as a result of his condition.

       Respondent denies that the influenza vaccine caused petitioner to suffer
petitioner’s alleged GBS and/or any other injury.


       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds said stipulation reasonable and adopts it as the
decision of the Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum of $225,000.00 in the form of a check payable to petitioner.
       This amount represents compensation for all damages that would be
       available under 42 U.S.C. § 300an-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 12-644V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Marc Langston, at (202)
357-6392.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:12-vv-00644-UNJ Document 58 Filed 04/09/14 Page 1 of 5




                    IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                              OFFICE OF SPECIAL MASTERS

                                                  )
 CHARLES W. WEALAND,                              )
                                                  )
                 Petitioner,                      )
                                                 )      No. 12-644V
 v.                                              )      Special Mnster Christ inn J. Moran
                                                 )      ECF
                                                 )
 SECRETARY OF HEALTH AND HUMAN )
 SERVICES,                                       )
                                                 )
                 Respondent.                     )
 ~~~~~~~~~~~~~>

                                              STlPULATION

         The parties hereby stipulnte to the fo llowing matters:

         I. Petitioner filed a petition for vnccine compens11tion under the National Vaccine Injury

 Compensation Program, 42 U.S.C. § 3001111-IO to 34 (the "Vnccine Program"). The petition

 seeks compensation for injuries alleged ly related to petitioner's receipt of the trivalent influenza

 ("flu") vaccine, which vaccine is contained in the Vnccine Injmy Tnble (the "Table"), 42 C.F.R.

 § 100.3(11).

         2. Petitioner received his flu vaccinntion on or nbout September 17, 2010.

         3. The vaccine w11s administered within the United States.

         4. Petitioner alleges that the flu vaccine caused him to develop Guillain-Bnrre Syndrome

 ("OBS") 11nd thnt he experienced the resid ual effects of this injury for more than six months.

         5. Petitioner represents tlmt t!1 hos been no prior 11wnrd or settlement of a civil action
                                         ere

 for damages ns 11 result of his condition.

         6. Respondent denies that the flu immunization is the cause of pelitioner's alleged GBS,

 and/or nny other   injury.
Case 1:12-vv-00644-UNJ Document 58 Filed 04/09/14 Page 2 of 5




         7. Maintaining their above-stated positions, the parties nevet1heless now ngree that the

 issues between them shall be settled and that 11 decision should be entered awarding !he

 compensation described in parngrnph 8 of this Stipulation.

         8. As soon 11s practicable after an entry of judgment reflecting a decision consistent with

 the terms of this Stipulation, and after petitioner has filed an election to receive compensation

 pursuant to 42 U.S.C. § 300an-21 (a)(I), the Secretary of Health and Human Services wi ll issue

 the fo llowing vaccine compensation payment:

         A lump sum of$225,000.00 in the form of a check payable to petitioner. This amount
         represents compensntion for all damages that would be available under 42 U.S.C.
         § 300an-15(a).

         9. As soon as practicRblc after the entry of judgment on entitlement in this case, and after

 petitioner has filed both a proper and timely election to receive compensntion pursuant to 42

 U.S.C. § 300aa-'2 l(a)(I), 1 en application, the parties will submit to further proceedings before
                            md

 the special master to Rward reasonnb le nttorney's fees and costs i11Clmed in prncceding upon this

 petition.

         I 0. Petitioner and his attorney represent tlrnt they have identified to respondent all

 known sources of payment for items or sel'vices for which the Program is not primarily liRble

 under 42 U.S.C. § 300aa-I 5(g), including State compensation programs, insurance policies,

 Fed..:ral or State health benefirn programs (other thim Title XIX of the Social Security Act (42

 U.S.C. § 1396 et seq.)), or by entities th11t provide health services on 11 pre-paid bnsis.

         11 . Payments made pursuant to paragraph 8 of this Stipulation, and any amount awarded

 pursuant to paragrnph 9, will be mnclc in accordance with 42 U.S.C. § 300aa-15(i), subject to the

 availnbility of sufficient statutory funds.




                                                   2
Case 1:12-vv-00644-UNJ Document 58 Filed 04/09/14 Page 3 of 5




         12. The parties and their altorneys furlhel' agree and stipuhitc that, except fol' any award

 for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

 pursuant to this Stipu lation will be used solely for the benefit of petitioner as contemplated by a

 strict construction of 42 U.S.C. § 300an-15(a) llnd (d), and subject to the conditions of 42 U.S.C.

 § 300aa- J5(g) and (h).

         13. In return for the payment described in paragrnph 8, and any amount awarded

 pursuant to paragraph 9, petitioner, in his individunl cnpacity and on bclrnlf of his heirs,

 executors, administrators, successors and/or assigns, does forever irrevocably and

 unconditionally release, acquit and discharge the United States and the Secretary of Health mid

 Human Services from any and all actions or causes of action (including agreements, judgments,

 claims, damages, loss of services, expenses and all dcmnnds of whatever kind or nature) that

 hnve been brought, could hove been brought, or could be timely brought in the Court of FeCase 1:12-vv-00644-UNJ Document 58 Filed 04/09/14 Page 4 of 5




 decision that is in complete conformity with the terms of this Stipulation, then the parties'

 settlement nnd this Stipulation shall be voidable at the sole discretion of either pa1
                                                                                      ty.

         16. This Stipulation expresses a full nnd complete negotinted settlement of liability end

 dnmages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

 as otherwise noted in pnragraph 9 above. There is absolutely no ngreemcnt on the part of the

 parties hereto to m11ke any payment or to do any act or thing other than is herein expressly stated

 and clearly agreed to. The parties fu1thcr agree and understand that the award described in this

 Stipulation may reflect a compromise of the p11rties' respective positions as to liability and/or

 amount of damages, and further, that a change in the nature of the injury or condition or in the

 items of compensation sought, is not grounds to modify or revise this agreement.

         17. This Stipulation shall not be construed as an admission by the United Stntes or the

 Secretary of Health anci Humai1 Services that the flu vaccine caused petitioner's alleged GBS or

 any other injury.

         18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

 heirs, executors, administrators, successors, and/or assigns.

                                      END OF STIPULATION

 I
 I
 I
 I
 I
 I
 I
 I
 I
 I
 I
 I
 I
 I

                                                  4
Case 1:12-vv-00644-UNJ Document 58 Filed 04/09/14 Page 5 of 5




  Respectfully submined,

  PETITIONER:



  c~~
  ATTORNEYOFRECORDFOR                        AUTHORIZED REPRESENTATIVE
  PETITl~NER:                                OF THE ATTORNEY GENERAL:




  ELArNE WHITFIBLD SHA                       VINCENT J.M
  Whitfield Sharp & Sharp                    Deputy Director
  196 Atlantic Avenue                        Torts Branch
  Marblehead, MA 01945                       Civil Division
  Tel: (781) 639·1862                        U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, DC 20044-0146


  AUTHORIZED REPRESENTATIVE                  ATTORNEYOFRECORDFOR
  OF THE SECRET Y OF HEALTH                  RESPONDENT:
  AND HU     S    ES:


                                            ~~~
                                            lTARA'J. ~
      0 CA ER A, M.D., M.P.H.
  Acting Director, Division of              Trial Attorney
  VRccine Injury Compensation (DVIC),       Torts Branch
  Director, Countenneasures Injury          CivU Division
  Compensation Program,                     U.S. Department of Justice
  Healthcare Systems Bureau                 P.O. Box 146
  U.S. Department ofHenlth                  Benj111nln Franklin Station
  and Human Services                        Washington, DC 20044-0146
  5600 Fishers Lane                         (202) 514-9729
  Parklawn Building, Mail Stop 1IC-26
  Rockville, MD 20857


  Dated:   lf/ 'l /[ '-/


                                        5